RE\sEt\-,ED
ives terre Di:tr§o* di i`JaEh-.‘ million
at Sstitis

FEB -1 2019

To h m '
w o lt may concern, O§¢FE §§H£LCMHF January 14, 2019
regarding case lt 16~11757'¢:ma and compensation request by named UPM§B§;$, l object.

The $400 hourly rate for the trustee is ridiculous. As are the other fees being billed by the
remaining vu|tures. if this constitutes justice, then you should all be ashamed. l have attached my
previous correspondence which l received no reply regarding the sale of assets of NWTM.

Furthermore, having been made a creditor by Northwest Territory Mint via bankruptcy,
of the money that l had attempted to invest by buying 400 ounces of siiver that was unfulfilled, l request
compensation of said money or silver, having a previous lien on any assets that are available for
distribution prior to any other claims, therefore | object to any junior lien holder being paid before the
victims of this case receivesjust compensation

Si§[t:d Victim, ,

ANDRE COB

CaSe 16-11767-CMA DOC 2025 Filed 02/05/19 Ent. 02/05/19 15246:03 Pg. 1 Of 2

To: Honorable Christopher M. Alston
United States Bankmptcy Judge

Date: .lanuary 31 . 2018

From: Andres Jacob
Creditor

in re:

Northwest Tenttoriol Mint L.L.C. Debtor

Case No. 16'1176?'-CMA
Chapter 11

Subject: Oppose {“the motion") '

Your t-i'onor, t oppose “THE MOT|ON AUTHORlZlNG tHE AUC.`TlON
AND SALE OF THE DEBTOR'S EQUIPMENT. DIES. TOOL|NG. ARCHIVE$, AND
|`NVENTORY" F"RE`E_ AND Cl`_E`AR OF ALL LI`E`N`S`. CLA|MS, |`NTERESTS` 'AN`D
ENCUMBERANCE$". l have a lien, ctaim, interest and encumbrance via
my proof ot claim form that was filed with your oftice. and do not
relinquish my rights. t do not like the titte ot “creditor" that this bankruptcy
case has bestowed upon a one time shrewd investor. Prior to this notice l
have monitored the original website and ofticiai notices, hoping that the
Trustee would somehow fix the problems with Northwest Territorial Mint
L.L.C. and that somehow, sometime in the future l along with all the other
“creditors" would be mode WHOLE.

This notice made me take an indebt look at all the legal motions
and petitions along with the fees associated with their services by the
parties placed in charge of this case by your Hanar. The previous sale ot
the Debtor's assets along with business income appears to have been
allocated to paying fees. saiaries. lawyer, and accountants at an hourly
rate greater than the hourly salary ot the President ot the United States of
Arnen`ca. The tree and clear sale ot any remaining assets only removes
any possibility ot recovering any monies owed to myself or any other
creditor. To be made Who|e. t am owed $5.880 or 400 ounces ot sitver. l
do not make $400.00 an hour, this was a lot ot money for me, and l arn
sure the other creditors in this case share my pain. '

Re elgitu ubmitted.
ab .

Andres

CaSe 16-11767-CMA DOC 2025 Filed 02/05/19 Ent. 02/05/19 15246:03 Pg. 2 012

